Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  155922 & (53)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 155922
                                                                   COA: 331178
                                                                   Kent CC: 14-007173-FC
  SHAWNN TEKALU MAYBERRY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file supplemental authority is
  GRANTED. The application for leave to appeal the April 18, 2017 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2017
         p1213
                                                                              Clerk